Citation Nr: 0126305	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  97-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major 
depression with psychotic features from June 10, 1995, to 
September 7, 1997.

2.  Entitlement to a total disability rating for compensation 
based on unemployability of the individual from June 10, 
1995, to September 7, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1981 to July 1992, from May 1993 to September 1993, and from 
October 1993 to June 9, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In a March 1999 rating decision the RO granted a 70 percent 
schedular evaluation for major depression with psychotic 
features, as well as a total disability rating for 
compensation based on unemployability of the individual 
(TDIU).  The effective date for both was September 8, 1997, 
the date of a VA examination.  Prior to that date, the RO 
rated the psychiatric disability at 50 percent and denied 
TDIU.  The veteran asserts that the evidence supports a 
higher schedular evaluation and TDIU rating effective upon 
his release from service in June 1995.  

The case was previously before the Board in December 2000, 
when it was remanded so the veteran could be examined for his 
knee claims.  However, in a letter dated in January 2001, the 
veteran agreed that the current 10 percent rating was 
appropriate and withdrew his appeals for higher evaluations 
for his knees.  An appellant may withdraw his substantive 
appeal, in writing, at any time before the Board promulgates 
a final decision.  38 C.F.R. § 20.204(b), (c) (2000).  The 
veteran's writing of January 2001 meets the regulatory 
criteria and the Board recognizes that the knee claims have 
been withdrawn.  

The December 2000 Board remand also afforded the veteran an 
opportunity for a hearing before a Member of this Board.  In 
July 2001, a hearing was held before the Board member making 
this decision.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  As of June 10, 1995, the service-connected psychiatric 
disorder, currently diagnosed as major depression with 
psychotic features, produced severe impairment of social and 
industrial adaptability.  

3.  As of June 10, 1995, the service-connected disabilities 
were of sufficient severity as to prevent the appellant from 
engaging in substantially gainful employment consistent with 
his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for major depression 
with psychotic features, were met as of June 10, 1995.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110(b)(1) 
(West 1991 & Supp. 1991); 38 C.F.R. Part 4, including 
§§ 3.400(b)(2)(i), 4.7, 4.130 and Codes 9207, 9434 (1996, 
2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  

2.  The criteria for a TDIU rating were met as of June 10, 
1995.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 
5110(b)(1) (West 1991 & Supp. 1991); 38 C.F.R. Part 4, 
including §§ 3.400(b)(2)(i), 4.7, 4.16 (1996, 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "VCAA") became law while this claim was 
pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Further, implementing regulations have 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for amendments not applicable here, the 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.


Evaluation of major depression with psychotic features, rated 
as 50 percent disabling from June 10, 1995, to September 7, 
1997

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to November 7, 1996, a psychotic disorder, including 
major depression with psychotic features, was evaluated as 
100 percent disabling where the active psychotic 
manifestations were of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  With lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability 
was rated as 50 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 9207 (1996) (effective prior to November 7, 
1996).

Effective on and after November 7, 1996, the criteria for 
rating mental disorders, including major depression with 
psychotic features, are as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2001).

Background  The service medical records have been reviewed.  
In July 1994, D. Wiley, M.D., did a psychiatric evaluation of 
the veteran and diagnosed an adjustment disorder with mixed 
emotional features.  It was related to the stress of the 
veteran's job as a recruiter.  It was felt that he would 
never function effectively as a recruiter and he should be 
relieved of such duties.

During service, in August 1994, the veteran was referred to 
the Greater York Comprehensive Mental Health Services, Ltd. 
(herein "York").  The diagnosis was 296.20.  [Major 
depression, single episode, unspecified.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(herein "DSM-IV"), at 339, 806.]  The stress of his 
position was implicated.  On Axis V, the Global Assessment of 
Functioning, was 45.  The Global Assessment of Functioning 
(GAF) is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health illness.  DSM-IV; Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The veteran received psychologic testing at York in September 
1994.  Test results were considered valid and did not show 
malingering.  The results indicated that the veteran's 
mental, emotional, and behavioral functioning had further 
deteriorated.

In a letter dated in February 1995, a private psychiatrist 
noted that the veteran had been under his care since August 
1994.  The veteran was described as very unstable.  It was 
recommended that he be taken off work for 2 weeks due to his 
mental condition.

The veteran was released from active service in June 1995.

On the September 1995 VA mental examination, the veteran 
reported difficulty with his job as a recruiter.  It was 
noted that since service, the veteran had quit his first two 
jobs and had his third for only 2 weeks.  He quit the jobs 
because of the pressure his boss put on him.  He described 
irritability, sleep difficulty, weight fluctuation, and 
decreased concentration.  Recurring memories of abuse as a 
recruiter interfered with concentration and thought 
processes.  Other symptoms included irritability and loss of 
interest.  On mental status examination, his mood and affect 
were bland and moderately depressed, his insight and judgment 
were variable.  He had homicidal thoughts but no intent to 
act on them.  Other findings were within normal limits.  The 
assessment was post-traumatic stress disorder (PTSD) related 
to an abusive work situation.  The examiner commented that 
the diagnosis had evolved passed his previous diagnoses of 
adjustment disorder with mixed emotional features and 
depression.  The GAF was 42.

The same VA physician examined the veteran in March 1996.  
The veteran reported symptoms of diminished interest.  He had 
twice recently called in sick to work because of anxiety.  
The examiner noted normal findings, including adequate 
concentration.  Mood and affect ranged from euthymic to 
mildly depressed.  Somatic manifestations of anxiety were 
reported to included upset stomach and headaches.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  He also had depression, not otherwise specified.  
The GAF was 45.

The same VA physician again examined the veteran in September 
1996.  He was unemployed since April 1996, after his employer 
closed.  He had worked for that company for 5 months.  He was 
starting vocational rehabilitation.  Sometimes, medication 
interfered with concentration.  Sleep was alright.  Weight 
was stable.  Energy was moderately low.  He did not socialize 
much.  He reported worry and episodes of anxiety.  Mental 
status findings were normal.  Mood and affect were euthymic 
and not anxious.  Concentration was adequate.  Insight and 
judgment were adequate.  The doctor's assessment was that the 
veteran had depression, not otherwise specified, currently in 
remission on medication.  The GAF was 70.  A GAF from 61 to 
70 indicates some mild symptoms, (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  70 indicates 
the most mild extent of the mild range.  DSM-IV, at 32.

In July 1997, the veteran gave sworn testimony at an RO 
hearing.  He told of difficulty with supervisors during 
service and in civilian employment after service.  Difficulty 
concentrating affected his vocational rehabilitation studies.

VA clinical notes reflect treatment for his psychiatric 
disorder from September 1995 through August 1997; however, 
these records do not describe manifestations in the rating 
criteria or reflect an opinion as to the veteran's social and 
industrial impairment.

The report of the September 8, 1997, VA examination shows 
that the veteran was examined by the same doctor who had 
previously examined him.  The veteran voiced continuing 
preoccupation with events in service.  Those concerns 
interfered with his school work.  Mental status examination 
showed him to be alert, pleasant and cooperative and in no 
acute distress.  His mood and affect were depressed, agitated 
and obsessed.  Mental content was not suicidal, homicidal, 
assaultive or psychotic.  He did have assaultive thoughts at 
times, but had no intent to carry them out.  Insight and 
judgment were adequate.  The assessment was that the veteran 
had an adjustment disorder with anxious and depressed 
features related to his adverse discharge, work conditions, 
and interaction with VA and the Department of Defense.  His 
GAF was 45.

The claims folder contains medical records subsequent to the 
September 1997 VA examination.  These include VA clinical and 
examination reports.  As these reports do not deal with the 
period in dispute, they will not be detailed here.  The Board 
notes that the RO found the evidence, as of the September 8, 
1997 examination, supported a 70 percent schedular rating and 
TDIU.

In July 1998, the veteran submitted a copy of his college 
transcript containing grades including those for the fall 
1996 and spring 1997.

In a letter dated in July 1998, a temporary personnel service 
reported that the veteran had been employed from July to 
September 1995 and had missed much mandatory overtime.

The veteran's VA vocation rehabilitation folder reflects that 
the most recent contact from the veteran was dated in August 
1998 and indicated that he refused to report for examination 
to determine his current feasibility for training.  It was 
noted that he was pursuing a TDIU claim.

In September 1998, a private attorney reported that the 
veteran left a sign company in December 1995 over work place 
issues.

VA examination in January 1999, by a different doctor, 
diagnosed major depression, severe, chronic, with psychotic 
features.  The GAF was 45.

In July 2001, the veteran gave sworn testimony before this 
Board member.  He described his difficulties in service.  He 
told of difficulties in brief jobs after service and in 
school for vocational rehabilitation.  He also reported on 
his current symptoms.


Analysis  GAF scores reflect medical opinions as to the 
extent of the veteran's disability.  In this case, private 
physicians examining the veteran on behalf of the service 
department and VA physicians have provided these opinions as 
to the extent of the veteran's disability.  Except for one 
GAF of 70 in September 1996, the GAF scores have been 
consistently in the 40's, during service, on VA examinations 
after service, and currently.  The Board concludes that 
staged ratings are not warranted in this case.  Rather, the 
evidence demonstrates that a severe disability began in 
service and has continued to affect the veteran since 
service.  Under the rating criteria in effect when the 
veteran filed his claim, symptomatology such as his, 
producing severe impairment of social and industrial 
adaptability, warrants a 70 percent rating, as of his release 
from service.  Consequently, the Board grants a 70 percent 
evaluation for major depression, severe, chronic, with 
psychotic features, from June 10, 1995.

Entitlement to a TDIU rating, from June 10, 1995 to September 
7, 1997

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2001).  

The veteran's service-connected disabilities are major 
depression with psychotic features, rated as 70 percent 
disabling from June 10, 1995; right knee strain, rated as 10 
percent disabling from June 10, 1995, and left knee strain, 
rated as 10 percent disabling from June 10, 1995.  The 
combined disability rating is 80 percent from, June 10, 1995.

The veteran concluded his active service in June 1995 and 
filed a claim for benefits in August 1995.  The initial 
rating decision was made in April 1996.  The veteran's notice 
of disagreement was received in July 1996.  A formal TDIU 
claim was received in August 1996.  While the formal TDIU 
claim was not received in the year following the veteran's 
release from active service, his initial formal claim (which 
was received within the year following active service) must 
be viewed as including a claim for TDIU benefits.  See Norris 
(Robert) v. West, 12 Vet. App. 413, 417-18 (1999).  

The evidence presented here shows that the veteran's service-
connected knee disorders interfere with physical labor while 
the service-connected psychiatric disorder interferes with 
work involving concentration and attention.  The result is 
that the service-connected disabilities render the veteran 
unable to secure or follow a substantially gainful 
occupation.  Thus, he meets the criteria for a TDIU rating, 
effective June 10, 1995.  38 U.S.C.A. § 5110(b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).  


ORDER

A 70 percent rating for major depression with psychotic 
features, effective from June 10, 1995, is granted.  

A TDIU rating, effective from June 10, 1995, is granted.

These grants are subject to the laws and regulations 
governing the payment of monetary awards.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


